          Case 1:20-cv-02795-PGG-GWG Document 37 Filed 04/16/21 Page 1 of 2




                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York
                                                          86 Chambers Street
                                                          New York, New York 10007

                                                          April 16, 2021

    Hon. Gabriel W. Gorenstein
    United States Magistrate Judge
    United States District Court
    40 Foley Square
    New York, New York 10007

        Re:    Schulte v. BOP, 20 Civ. 2795 (PGG) (GWG)

    Dear Judge Gorenstein:

            I write respectfully on behalf of the federal defendant (“the Government”) in response to
    the Court’s order dated March 31, 2021, directing the Government to address Plaintiff’s March
    16, 2021 letter. [ECF Nos. 34, 35]. Specifically, Plaintiff alleges that he is not receiving his
    mail timely. Plaintiff requests that the Court compel MCC to stop “forwarding mail from the
    courts, government, or clerks office to MCC SIS [Special Investigative Service] for review”,
    and compel “MCC to log all court mail once he receives it, just as it does for legal and certified
    mail.” [ECF No. 34]. Plaintiff’s requests should be denied for the reasons stated below.

            As an initial matter, pursuant to 28 C.F.R. §501.3, Special Administrative Measures
    (“SAM”) are implemented regarding Schulte’s confinement because of his high-risk detainee
    status. This includes his mail handling. According to BOP, the process is implemented because
    there is a substantial risk that a prisoner's communications or contacts with persons could result
    in death or serious bodily injury to persons, or substantial damage to property that would entail
    the risk of death or serious bodily injury to persons. Specifically, BOP has determined that
    there is a danger that Plaintiff will disclose classified information. This unauthorized disclosure
    of classified information would pose a threat to the national security of the United States; the
    SAM provisions regarding Schulte’s mail handling are reasonably necessary to prevent
    disclosure of such information. Thus, mail relating to Plaintiff arrives in the MCC New York
    Mail room, then goes to both the SIS and the FBI for inspection before it is released to the unit
    team to deliver to the inmate. Generally, the last step in this process of the mail going from the
    unit team to the inmate takes a few days. 1 BOP opens a SAM inmate’s legal mail in his
    presence.

            With regard to the delay in the delivery of his mail, Plaintiff specifies that (i) there were
    two letters issued by the Court, postmarked January 29, 2021, and February 5, 2021, and that he
    did not receive them until February 25, 2021, and (ii) there was a letter postmarked March 3,
    2021, that he did not receive until March 16, 2021. The MCC does not maintain records of the

1
  In the March 1, 2021 letter to the Court, the Government represented that there is a delay of a few
days in delivering Plaintiff’s mail due to screening administered by the SIS office. [ECF No. 29].
To clarify, the entire screening process from the time the mail arrives at the MCC to delivery to
Plaintiff could take up to a few weeks. The last step in the process, which is the mail going from
the unit team to the inmate, could take a few days.
      Case 1:20-cv-02795-PGG-GWG Document 37 Filed 04/16/21 Page 2 of 2



postmarking of mail, and therefore is unable to verify this information. Plaintiff also alleges a
delay in the receipt of: (i) a letter from the U.S. Attorney’s office, postmarked September 28,
2020, that he did not receive until November 11, 2020; and (ii) a letter from the Court
postmarked September 28, 2020, that he did not receive until November 11, 2020. Plaintiff
attaches photocopies of two envelopes with his letter that reflects this information. The BOP
does not dispute that the two envelopes were marked as received by the mailroom on September
29, 2020, and September 30, 2020, based on the writing on the envelopes. The envelopes also
state that both of the mailings were delivered to Plaintiff on November 11, 2020, and a BOP
officer noted that as such on the envelope. While the postmark date on the envelopes does not
appear to be handwritten by a BOP officer and its accuracy is not known, BOP does concede
that these two pieces of mail took more than a few days to be delivered to Plaintiff. BOP
believes that this was an unusual situation and is taking steps to ensure Plaintiff receives his mail
in a timely manner.

        Plaintiff’s request that the Court compel MCC to stop “forwarding mail from the courts,
government, or clerk[‘]s office to MCC SIS [Special Investigative Service] for review” should
be denied. As noted above, Plaintiff has been deemed to be a high-risk detainee, and screening
of his mail is done to protect the national security. To the extent Plaintiff seeks that MCC
revise its procedures for him specifically, doing so would be impractical. MCC handles mail
for approximately 800 inmates, and it cannot make adjustments for a specific inmate.
Plaintiff’s mail is being handled in accordance with regulations and BOP policies and program
statements.

       We thank the Court for its consideration of this matter.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York

                                                By:    Kirti Reddy
                                                      KIRTI V. REDDY
                                                      Assistant United States Attorney
                                                      Telephone: (212) 637-2751
                                                      Facsimile: (212) 637-2786
                                                      E-mail: kirti.reddy@usdoj.gov


cc:    (via first class mail)
       Joshua Schulte
       No. 79471-054
       MCC New York
       150 Park Row
       NY, NY 1007
